Exhibit LETTER AGREEMENT AND TERMINATION OF INVESTOR RIGHTS AGREEMENT April 2, To:The Investors (as defined below) Cc:Keywin Holdings Limited Re:Agreement and Termination of Investor Rights Agreement (“Termination Agreement”) Gentlemen: We refer to the Investor Rights Agreement (the “Investor Rights Agreement”), dated as of November 19, 2007, by and among Network CN Inc. (the “Company”); Sculpture Finance (MD) Ireland Limited,Sculpture Finance (AS) Ireland Limited and Sculpture Finance (SI) Ireland Limited (the “Initial Investors”); and OZ Master Fund, Ltd., OZ Asia Master Fund, Ltd. and OZ Global Special Investments Master Fund, L.P. (together with the Initial Investors, the “Investors”), pursuant to which, among other things, the Company granted certain rights to the Initial Investors in connection with their purchase of 3% Senior Secured Convertible Notes Due June 30, 2011 of the Company (the “Original Notes”) in aggregate principal amount of $50,000,000, under that certain Note and Warrant Purchase Agreement, dated as of November 19, 2007, by and among the Company, the Investors and certain other parties named therein, as amended by the First Amendment to the Note and Warrant Purchase Agreement, dated as of January 31, As you know, the Initial Investors have agreed to transfer and sell to Keywin Holdings Limited (“Keywin”), a portion of the Original Notes held by them (the “Keywin Note”), pursuant to a certain Note Purchase Agreement, dated April 2, 2009, by and among Keywin and the Initial Investors. Keywin desires, among other things, to exchange the Keywin Note into 307,035,463 shares of the Company’s common stock, in full satisfaction of the Company’s obligations under the Keywin Note, and to be granted an option to purchase from the Company an aggregate of 122,814,185 shares of the Company’s common stock for an aggregate purchase price of $2,000,000, on the terms and conditions set forth in that certain Note Exchange and Option Agreement, dated as of the date hereof, among the Company and Keywin (the “Option Agreement”).In connection with the foregoing transactions, the Initial Investors desire, among other things, to exchange the balance of the Original Notes in the aggregate principal amount of $5,000,000, for new notes of the Company (the “New Notes”), on the terms and conditions set forth in that certain Note Exchange Agreement, dated as of the date hereof, among the Company and the Investors (the “Exchange Agreement”). In consideration of the Company’s agreement to enter onto the Option Agreement and the Exchange Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company, Keywin and the Investors have agreed as follows: 1.
